                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          ED CV 19-01612-CAS (AS)                                       Date     March 10, 2020
 Title             Edward Anthony Aguilar v. Andrew Saul , Commissioner of Social Security




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                         Alma Felix                                                N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE



        On August 26, 2019, pro se Plaintiff Edward Anthony Aguilar filed a Complaint seeking judicial
review of a decision of the Commissioner of Social Security, pursuant to 42 U.S.C. § 405(g) and 28 U.S.C.
§ 1361 (Docket Entry No. 1). On August 28, 2019, the Court issued an Order Re: Procedures in Social
Security Case (Docket Entry No. 7), requiring Plaintiff to file a motion for summary judgment no later than
thirty days from the service of Defendant’s responsive pleading and the Certified Administrative Record
(Docket Entry Nos. 13-14).

       As of the date of this Order, Plaintiff has failed to file a motion for summary judgment or request
an extension of time to do so. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within fourteen
(14) days from the date of this Order (or no later than March 24, 2020), why this action should not be
dismissed for Plaintiff’s failure to obey Court orders and for his failure to prosecute. If Plaintiff timely files
a Motion for Summary Judgment the Court will consider it to be a satisfactory response to this Order to
Show Cause and vacate the Order.

        In addition, Plaintiff may instead request a voluntary dismissal of this action pursuant to
Federal Rule of Civil Procedure 41(a). A Notice of Dismissal form is attached for Plaintiff’s
convenience. Plaintiff is expressly warned that failure to file a timely response to this Order will
result in an Order dismissing this action with prejudice for her failure to comply with Court orders
and for her failure to prosecute. See Fed. R. Civ. P. 41(b).




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
